DETAILED ACTION
This action is in response to the submission filed on 1/30/2020.  Claims 1-20 are presented for examination.  
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea (mental process with pen and paper) without significantly more. To determine if a claim is directed to patent ineligible subject matter, the Court has guided the Office to apply the Alice/Mayo test, which requires:
1. Determining if the claim falls within a statutory category;
2A. Determining if the claim is directed to a patent ineligible judicial exception consisting of a law of nature, a natural phenomenon, or abstract idea; and
2B. If the claim is directed to a judicial exception, determining if the claim recites limitations or elements that amount to significantly more than the judicial exception.  (See MPEP 2106).
Step 2A is a two prong inquiry. MPEP 2106.04(II)(A). Under the first prong, examiners evaluate whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim. Abstract ideas include mathematical concepts, certain methods of organizing human activity, and mental processes. MPEP 2106.04(a)(2). The second prong is an inquiry into whether the claim integrates a judicial exception into a practical application. MPEP 2106.04(d). 
Regarding claim 1, applying step 1, the preamble of claim 1 claims a method, therefore this claim falls within the statutory category of a process. In order to apply step 2A, a recitation of claim 1 is copied below. The limitations of the claim that describe an abstract idea are bolded. 
The claim recites:
A computer-implemented method comprising: 
obtaining input parameters for designing an area, at least one input parameter of the input parameters being ascertained from one or more images of the area, the one or more images input by the user; 
comparing the input parameters to a design profile for the user, the design profile for the user indicating user preferences regarding design elements;
identifying, from the design profile, one or more design elements to be included in one or more digital designs for the area, the one or more digital designs to be generated for presentation to the user, wherein the identifying is based, at least in part, on the comparing correlating the input parameters with the one or more design elements from the design profile, and wherein at least some of the one or more design elements represent physical objects to include in the area and preferences for layout of the physical objects; 
generating the one or more digital designs for the area, wherein the generating incorporates into each digital design of the one or more digital designs a respective at least one design element of the identified one or more design elements; and 

The limitation of “comparing the input parameters to a design profile for the user, the design profile for the user indicating user preferences regarding design elements” is an abstract idea because it is directed to a mental process. See MPEP 2106.04(a)(2)(III), example (iv) -  a claim to identifying head shape and applying hair designs, which is a process that can be practically performed in the human mind. The limitation, as drafted and under a broadest reasonable interpretation, is directed towards comparing parameters to a profile, the profile indicating user preferences. Similar to identifying hair designs and then applying the hair designs, comparing parameters is an abstract idea for being directed to a mental process.
The limitation of “identifying, from the design profile, one or more design elements to be included in one or more digital designs for the area, the one or more digital designs to be generated for presentation to the user, wherein the identifying is based, at least in part, on the comparing correlating the input parameters with the one or more design elements from the design profile, and wherein at least some of the one or more design elements represent physical objects to include in the area and preferences for layout of the physical objects
Under step 2A prong two, the judicial exception has not been integrated into a practical application.  Here, the claim recites three additional limitations that is not an abstract idea: (1) “obtaining input parameters for designing an area, at least one input parameter of the input parameters being ascertained from one or more images of the area, the one or more images input by the user”, (2) “displaying on a device of the user a digital design of the one or more digital designs for potential selection to guide designing the area” and (3) “displaying on a device of the user a digital design of the one or more digital designs for potential selection to guide designing the area”.
The first additional limitation of “obtaining input parameters for designing an area, at least one input parameter of the input parameters being ascertained from one or more images of the area, the one or more images input by the user” falls within the category of insignificant extra-solution activity. See MPEP 2106.04(d) referencing MPEP 2106.05(g). The limitation is insignificant extra-solution activity because it amounts to data gathering and outputting in order to perform an abstract idea. See MPEP 2106.05(g) example (iv) of “Mere Data Gathering”- Obtaining information about transactions using the Internet to verify credit card transactions. Receiving data does not add a meaningful limitation to the abstract idea.
The second additional limitation of “generating the one or more digital designs for the area, wherein the generating incorporates into each digital design of the one or more digital designs a respective at least one design element of the identified one or more design elements” falls within the category of insignificant extra-solution activity. The limitation is insignificant extra-solution activity because it amounts to data outputting in order to perform an abstract idea. See MPEP 2106.05(g) example (iii) of “Selecting a particular data source or type of data to 
The third additional limitation of “displaying on a device of the user a digital design of the one or more digital designs for potential selection to guide designing the area” falls within the category of insignificant extra-solution activity. The limitation is insignificant extra-solution activity because it amounts to data outputting in order to perform an abstract idea. See MPEP 2106.05(g) example (iii) of “Selecting a particular data source or type of data to be manipulated” - Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display. Displaying a design does not add a meaningful limitation to the abstract idea.
If the claim as a whole integrates the recited judicial exception into a practical application, then it would be patent eligible. The claim does not provide any specific steps or elements that could be construed as applying or using the judicial exception in some meaningful way to obtain oil beyond generally linking the use of the judicial exception to this particular field of use. See MPEP 2106.04(d) referencing 2106.05(h).
Moving on to step 2B of the analysis, Examiner must consider whether each claim limitation individually or as an ordered combination amounts to significantly more than the abstract idea. This analysis includes determining whether an inventive concept is furnished by an element or combination of elements that are beyond the judicial exception. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements of the “computer” and “device” amounts to no more he specification demonstrates the well-understood, routine, conventional nature of additional elements in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements as computers and devices to satisfy 35 U.S.C. § 112(a); see paragraphs [0021-0024] and Figure 1 of the printed publication which merely list the various hardware components which can be used without further description, explanation or definition. In addition, the courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity:  storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015)". See also US 2008/0281573 (“Seletsky”) which states in paragraph [0002], “As architects and engineers continue to embrace technological advances in computer-aided design via parametric and building-information-modeling processes, the use of automated building analysis programs has been gaining popularity” which states that digital designs are well-understood, routine and conventional. After reviewing the specification and looking at the claim as a whole, there is no indication that this claim is directed to a combination of known elements arranged or organized in an unconventional matter. Therefore, looking at the claim as an ordered combination, the limitations do not amount to significantly more than the abstract idea.
 Claim 11 is similarly rejected as claim 1 above. In addition, the claim recites the additional elements of a “computer system”, a “memory”, and a “processor” which are recited Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of the graphical user interface amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Claim 16 is similarly rejected as claim 1 above. In addition, the claim recites the additional elements of  “a computer program product” and “a computer readable storage medium” which are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of the graphical user interface amounts to no more than mere instructions to apply the exception using a generic computer component. Mere 
Claims 2-10, 12-15 and 17-20 are further directed to the design, receiving input, and displaying which as drafted, is a process that, under its broadest reasonable interpretation covers performance of a mental process with pen and paper, but for the recitation of the generic computer components of a “computer” for the “computer-implemented method” and a “device” for displaying, with the insignificant extra-solution activity of obtaining input parameters. The obtaining/receiving steps are recited at a high level of generality (i.e., as a general means of receiving input for use in the comparing and identifying steps) and amounts to mere data collecting, which is a form of insignificant extra-solution activity. If a claim limitation, under its broadest reasonable interpretation, covers performance of mental process with pen and paper but for the recitation of generic computer components and insignificant extra-solution activity, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-5, 11-12, 14-17, 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2014/0032359 (“Dewangan”).
Regarding claims 1, 11 and 16, Dewangan: 
A computer-implemented method comprising: 

obtaining input parameters for designing an area, at least one input parameter of the input parameters being ascertained from one or more images of the area (Dewangan: para [0006], “Features can include … furniture, furnishings, layout, colors, and/or dimensions”), the one or more images input by the user (Dewangan: para [0016], “In step 102 an image is received. This image can be received prior to, after, or contemporaneously with the determination of the COI. For example, the image can be uploaded from the user computing device after a COI is determined in response to a prompt by the system asking for an image. Alternatively, the image can be provided by the user to be stored as part of a user profile and retrieved when the user is online shopping. In one example, the image is automatically captured by the user computing device using a device such as a webcam and received by the recommendation system after determination of a COI. There are many possible ways of receiving an image at the recommendation system, and the methods disclosed herein are not intended to be limiting”);

comparing the input parameters to a design profile for the user, the design profile for the user indicating user preferences regarding design elements (Dewangan: para [0024], “FIG. 3 illustrates an exemplary method of extracting features from the image according to the disclosed embodiment. At step 301 relevant features can be determined based on the COI, user preferences, and/or historic data”; in order to extract relevant features from the image based on the user preferences, the image must be compared to the user preferences/profile); 

identifying, from the design profile, one or more design elements to be included in one or more digital designs for the area (Dewangan: para [0031], “Different algorithms or techniques can be used for retrieving recommendations from the product or service database. User preference information 402 can be utilized along with the relevant features 401 in determining a recommendation. In the example where the user is looking for furniture, they can indicate, via a user interface, that they are most concerned that the material and color of the new furniture matches the existing furniture. These preferences can then be used to accord more weight to the relevant features pertaining to material and color than to other relevant features such as style or shape. So if the user's existing furniture is all beige leather, then the new furniture recommendations may be beige leather as well”), the one or more digital designs to be generated for presentation to the user (Dewangan: para [0019], “After one or more recommendations are determined, they are communicated to the user in step 105. The recommendations can be communicated via an electronic message, such as an email, SMS, or other electronic document”), wherein the identifying is based, at least in part, on the comparing correlating the input parameters with the one or more design elements from the design profile (Dewangan: para [0024], “FIG. 3 illustrates an exemplary method of extracting features from the image according to the disclosed embodiment. At step 301 relevant features can be determined based on the COI, user preferences, and/or historic data”; in order to extract relevant features from the image based on the user preferences, the image must be compared to the user preferences/profile), and wherein at least some of the one or more design elements represent physical objects to include in the area and preferences for layout of the physical objects (Dewangan: para [0006], “Features can include user appearance, user physical characteristics, user clothing, user facial features, user expression, user environment, patterns in the environment, environmental characteristics, shapes, aesthetic characteristics, furniture, furnishings, layout, colors, and/or dimensions”); 

generating the one or more digital designs for the area, wherein the generating incorporates into each digital design of the one or more digital designs a respective at least one design element of the identified one or more design elements (Dewangan: para [0019], “After one or more recommendations are determined, they are communicated to the user in step 105. The recommendations can be communicated via an electronic message, such as an email, SMS, or other electronic document”; para [0018], “In the example of the nightstand, an analysis of the bedroom furniture features in the image can result in a determination that the user has primarily dark oak furniture and result in a recommendation of nightstands which will match the user's theme”; para [0006], “Features can include user appearance, user physical characteristics, user clothing, user facial features, user expression, user environment, patterns in the environment, environmental characteristics, shapes, aesthetic characteristics, furniture, furnishings, layout, colors, and/or dimensions”); and 

displaying on a device of the user a digital design of the one or more digital designs for potential selection to guide designing the area (Dewangan: para [0019], “After one or more recommendations are determined, they are communicated to the user in step 105. The recommendations can be communicated via an electronic message, such as an email, SMS, or other electronic document”; para [0018], “In the example of the nightstand, an analysis of the bedroom furniture features in the image can result in a determination that the user has primarily dark oak furniture and result in a recommendation of nightstands which will match the user's theme”; para [0006], “Features can include user appearance, user physical characteristics, user clothing, user facial features, user expression, user environment, patterns in the environment, environmental characteristics, shapes, aesthetic characteristics, furniture, furnishings, layout, colors, and/or dimensions”).

Regarding claims 2, 12, and 17, Dewangan teaches:
The method of claim 1, wherein at least some of the design elements about which user preferences are indicated in the design profile are ascertained from digital images about which the user has expressed sentiments (Dewangan: para [0024], “FIG. 3 illustrates an exemplary method of extracting features from the image according to the disclosed embodiment. At step 301 relevant features can be determined based on the COI, user preferences, and/or historic data”; in order to extract relevant features from the image based on the user preferences, the image must be compared to the user preferences/profile).

Regarding claims 4, 14 and 19, Dewangan teaches:
The method of claim 1, further comprising: 

receiving the one or more images of the area (Dewangan: Fig. 1, “Receive image” 102); and 

performing feature extraction on at least one image of the received one or more images, the feature extraction extracting one or more features from which the at least one input parameter of the input parameters is ascertained (Dewangan: Fig. 1, “Extract features from image” 103).

Regarding claims 5, 15 and 20, Dewangan teaches:
The method of claim 1, further comprising receiving a user input to be included as an input parameter of the input parameters, wherein the user input is an indication of at least one selected from the group consisting of: 

an intended use of the area after the area is designed, the intended use informing furniture design elements to be included in the generated one or more digital designs for the area; 

a design style which the generated one or more digital design for the area are to follow (Dewangan: para [0024], “These features are not intended to be limiting, and the recommendation system can utilize any and all features such as … patterns in the environment, environmental characteristics, shapes, aesthetic characteristics, furniture, furnishings, layout, colors, or dimensions”); 

one or more specific physical objects that are presented in at least one of the one or more images of the area and that are to be represented in the generated one or more digital designs for the area; and 

one or more desired types of physical objects to be represented in the generated one or more digital designs for the area.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 6-10, 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0032359 (“Dewangan”) in view of US 2019/0005159 (“Raman”).
Regarding claims 3, 13 and 18, Dewangan does not teach but Raman does teach:
The method of claim 2, further comprising: 

receiving an expression of user sentiment about a digital image being displayed to the user (Raman: para [0018], “…replacement items can be identified taking into account the class or type of items (e.g., a chair class, lamp class), a constraint value (e.g., lower price, different materials), and user interactions (e.g., saves, likes) with the items on the website”; saves and likes of items are the user sentiments of an image); 

correlating the expression of user sentiment to at least one design element of the digital image being displayed (Raman: para [0038], “expert user may have previously "liked" a first more expensive lamp, and a second less expensive lamp on a network site 155. The second less expensive lamp can then be a congruent complementary item that replaces the more expensive lamp in the arranged items. At operation 510, the replacement engine 210 optionally selects items that are complementary according to the user 106 that submitted the style criteria. For example, the user 106 may have an image gallery in which the user 106 has saved pages of different physical items on the network site 155”); and 

based on the correlating, storing to the design profile an indication of the at least one design element of the digital image being displayed and a user preference as to that at least one design element (Raman: para [0026], “users 106 may have user profiles on the network site 155, that the users 106 can access by logging in using respective username and password combinations for the respective users 106. Further, each user profile may have an image gallery, in which users 106 can save items. For example, an image gallery may be an image board and each item webpage may have a "Save to my gallery" button, that saves an item or webpage to the gallery in the user 106's profile on network site 155.”).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Dewangan (directed to designing an area) with Raman (directed to user sentiments) and arrived at designing an area with user sentiments. One of ordinary skill in the art would have been motivated to make such a combination to “examine how the items look next to one another” and “to create stylish arrangements of items” (Raman: para [0002]). 

Regarding claim 6, Dewangan does not teach but Raman does teach:
The method of claim 1, further comprising: 

selecting a physical object that is available for purchase by the user, the physical object embodying a design element of the digital design (Raman: para [0026], “The network site 155 has an integrated search engine that allows users 106 to search for items. A webpage for a given item may display one or more images of the item, descriptive data (e.g., title, description of the item, style data), and further be configured to allow a user 106 to purchase the item through the network site 155.”); and 

displaying the physical object to the user as part of displaying the digital design (Raman: Fig. 10).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Dewangan (directed to designing an area) with Raman (directed to selecting objects for purchase) and arrived at designing an area with objects for purchase. One of ordinary skill in the art would have been motivated to make such a combination to “examine how the items look next to one another” and “to create stylish arrangements of items” (Raman: para [0002]). 

Regarding claim 7, Dewangan does not teach but Raman does teach:
The method of claim 6, wherein the selecting the physical object is based on applying one or more user-provided constraints to filter a collection of physical objects available for purchase and identify the physical object (Raman: para [0026], “The network site 155 has an integrated search engine that allows users 106 to search for items. A webpage for a given item may display one or more images of the item, descriptive data (e.g., title, description of the item, style data), and further be configured to allow a user 106 to purchase the item through the network site 155”).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Dewangan (directed to designing an area) with Raman (directed to selecting objects for purchase) and arrived at designing an area with objects for purchase. One of ordinary skill in the art would have been motivated to make such a combination to “examine how the items look next to one another” and “to create stylish arrangements of items” (Raman: para [0002]). 

Regarding claim 8, Dewangan does not teach but Raman does teach:
The method of claim 1, wherein design elements of the digital design represent physical objects in the area, and wherein the method further comprises generating and displaying for the user another digital design, the another digital design presenting a repositioning of at least some of the represented physical objects in the area (Raman: para [0018], “arrange the items in a visual representation such as a floor plan or image of a room. The non-expert user can create a request to change some or all of the items selected and arranged by the expert user. For example, the non-expert user may opt to view a similar arrangement of items but at a lower cost. The design replacement system can access a data structure, such as a network graph, to find congruent placement items to include in the design. The replacement items can be identified taking into account the class or type of items (e.g., a chair class, lamp class), a constraint value (e.g., lower price, different materials), and user interactions (e.g., saves, likes) with the items on the website. Once the replacement items are identified, the replacement items replace the initial items in the design. In this way, the non-expert user can find replacement items while maintaining the arrangement of items as arranged by the expert, and further maintaining the selection and style of the item classes as selected by the expert user.”).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Dewangan (directed to designing an area) with Raman (directed to selecting objects for purchase) and arrived at designing an area with objects for purchase. One of ordinary skill in the art would have been motivated to make such a combination to “examine how the items look next to one another” and “to create stylish arrangements of items” (Raman: para [0002]). 

Regarding claim 9, Dewangan does not teach but Raman does teach:
The method of claim 1, further comprising:

based on the user designing the area, receiving an image of the designed area depicting the area after the designing (Raman: Fig. 10);  

analyzing the image of the designed area and determining differences between design elements of the designed area and design elements of at least one digital design of the generated one or more digital designs (Raman: para [0018], “request to change some or all of the items selected and arranged by the expert user. For example, the non-expert user may opt to view a similar arrangement of items but at a lower cost. The design replacement system can access a data structure, such as a network graph, to find congruent placement items to include in the design. The replacement items can be identified taking into account the class or type of items (e.g., a chair class, lamp class), a constraint value (e.g., lower price, different materials), and user interactions (e.g., saves, likes) with the items on the website. Once the replacement items are identified, the replacement items replace the initial items in the design. In this way, the non-expert user can find replacement items while maintaining the arrangement of items as arranged by the expert, and further maintaining the selection and style of the item classes as selected by the expert user.”); and 

using the determined differences to refine the design profile of the user by updating the user preferences indicated by the design profile (Raman: para [0018], “user interactions (e.g., saves, likes)”; every ‘save’ and ‘like’ updates and refines the user preferences/profile).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Dewangan (directed to designing an area) with (Raman: para [0002]). 

Regarding claim 10, Dewangan does not teach but Raman does teach:
The method of claim 1, wherein the displaying the digital design on the device of the user comprises presenting design elements of the digital design in augmented reality on the device as the user images the area using the device (Raman: Fig. 10).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Dewangan (directed to designing an area) with Raman (directed to selecting objects for purchase) and arrived at designing an area with objects for purchase. One of ordinary skill in the art would have been motivated to make such a combination to “examine how the items look next to one another” and “to create stylish arrangements of items” (Raman: para [0002]). 



Additional References Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:	
US 9,639,957: generating recommendations utilizing visual image analysis. A digital image provided by a client device is analyzed to identify an empty region in a setting embodied 
“AR Development For Room Design”: a system for designing a furniture layout based on the augmented reality technology. Given the room floor plan and multiple QR markers, users are able to physically move their furniture (each QR marker corresponds to a 3D furniture model) around the limited space (inside the specific area defined by the room plan) to design their own functional and stylish room layout.
“Augmented Reality Uses in Interior Design”: analyses several applications based on AR technology, to see their options for the users who use them for interior design, and come with an idea to improve their functionality by using the latest smartphone technological improvements in a way that makes possible for anyone to design a room from ground up.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NITHYA J. MOLL whose telephone number is (571)270-1003.  The examiner can normally be reached on Monday-Friday 8:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NITHYA J. MOLL/Examiner, Art Unit 2129                                                                                                                                                                                                        

/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2129